Walker, J.,
concurring. Tbe conclusion reached by tbe Court in this case appears to me to be right. Whether under our system of government and tbe special provisions of tbe *254Constitution relating to counties, the Legislature has the power to compel a county to issue bonds for an existing indebtedness, either for the purpose of liquidating and renewing it or of paying it, is a very interesting and important question. In solving it we should not rely too much upon the decisions in other States, as the solution may depend, to some extent at least, upon the laws of the particular State in the courts of which the question is presented, and also upon a general consideration of the powers of the Legislature under the State Constitution. We would not be safe in saying that it should be settled upon principles of general law applicable to such cases, without taking into account any local provisions of law or any peculiar constitution of our local system of government by which those general principles may be modified. In the view taken by me of the case, it will not be necessary to express an opinion as to the power of the Legislature to require a county to pay its existing indebtedness by issuing bonds or to exchange new bonds for those outstanding and not yet matured. It can be well seen how the exercise of such a power, if conceded, might work injustice, and by one of the elementary rules of construction an intention to exercise such a power, if injustice may ensue therefrom, should not be presumed, in the absence of a clear and explicit declaration to that effect, but on the contrary that meaning should be adopted which will avoid such a result. Black Int. of Laws, pages 87 and 100. Rules 41 and 46.
A careful reading of the act in question and a consideration of it, not in detached portions but in its entirety, convinces me that the Legislature intended to confer upon the commissioners merely a discretionary power, or, in other words, authority to issue the bonds if in the exercise of their judgment they found it best for the interests of the people to do so. Why construe the act as a command to the com*255missioners to issue tbe bonds when it had not been definitely determined, and could not-well be, that the creditors would accept the new bonds or even accept payment in money in advance of the maturity of the bonds held by them, and when they were not bound to accept either. Is it not more reasonable to infer that the legislative purpose was to give the commissioners power to act in the premises as the situation might be presented to them and according to their best judgment. It would be strange indeed if the Legislature should peremptorily order bonds to be issued before it had been ascertained whether the commissioners would be able to execute the order. But the language of the act itself is sufficient to show that the Legislature ‘ did not intend its provisions to be mandatory. In the title of the act and in every section where power to issue bonds is given there is not a single word of command, but every expression used implies discretion, and in the concluding section, by the use of the words “if the bonds authorized by this act are issued,” it clearly appears that a discretion was left to the commissioners, because there could be no such doubt or contingency as therein implied if they were required to issue them whether they thought it proper to do so or not. Those words cannot be considered as referring to the possibility of a refusal by the creditors to accept the bonds, for the commissioners are authorized in that event to sell the bonds and pay the matured indebtedness. Indeed, the provision is that all of the indebtedness, however evidenced, shall be paid with the proceeds of the sale of the bonds (section 10), the creditors having the option to take bonds instead of money (section 11), and if the creditor so elects, it is then made the duty of the commissioners to give him bonds at par to the amount of his claim and in liquidation thereof. There is another view of the act which supports the construction that by it the commissioners have the right to decide whether bonds should *256be issued or not. In those sections which refer to the issuing of bonds the words simply confer power and authority, and the same may be said of the title of the act; whereas in the sections which provide for an exchange and settlement with the creditors after the bonds are issued, and which refer to the other duties to be performed under the act, the language is changed so that the directions to the commissioners become positive and peremptory. It does seem to me that if it was intended the provisions of the act should be mandatory, words more appropriate to express such an intention than those wo find in the act would have been used. We derive little or no aid from decided cases in construing the act. We must examine the context in order to ascertain the meaning, and no two cases under the circumstances will be found to be alike. It is true the word “may” is sometimes construed as mandatory when something is directed to be done for the sake of justice, or when the public interests or individual rights call for the exercise of the power conferred, but it is conceded that “the words ‘authorized and empowered’ are usually words of permission merely,” and neither the word “may” nor the words “authorized and empowered,” nor any other equivalent term, will be construed as imperative if the context of the act shows that such was not the purpose. In the cases cited in support of the contrary view, the plaintiffs were attempting to enforce payment of their claims by a tax levy, and not by the issue of bonds, and to the relief sought by them they had an inherent right. It was really a part of the contract that the debts of the county should be paid in that way, and the legislation was merely in aid of the enforcement of this right. But creditors of this county have no right to receive bonds for their claims. That was no part of the contract. The law, when the original bonds were issued, provided how county debts should be paid — by taxation — and if the Legislature had provided that a tax “may” be levied *257for tbe payment of tbe county’s liabilities, tbe authorities cited would perhaps be applicable, and tbe courts could compel compliance with tbe requirements of tbe act within tbe limits of taxation fixed by tbe Constitution.
I do not think the cases relied on to show the plaintiff’s right to a mandamus will be found to conflict with tbe conclusion we have reached, if they are considered with reference to their special facts and tbe particular relief demanded. The words quoted from tbe case of People v. Supervisors, 68 N. Y., 114, namely, “that tbe said board may in their discretion cause tbe tax to be levied,” when read with what precedes them will be found to refer not to a discretion to levy tbe tax, but to a discretion given to tbe supervisors of tbe county to decide whether tbe tax should be paid by tbe county or by tbe two towns specially benefited by tbe construction of tbe bridge, and they decided that it should be paid by tbe two towns. There was nothing in the way of paying the assessment upon tbe towns by taxation, and it was held that they should be compelled by mandamus to levy tbe necessary-tax, and, so far as tbe ultimate question decided is concerned, tbe other cases cited are like that one. The principle of those cases is familiar, but it does not seem to me to have any bearing on our case and should not affect tbe result. The reasons I have given are to my mind sufficient to support tbe conclusion of tbe Court, and it is not therefore deemed necessary to discuss the other questions argued before us.
It is fortunate that we have been able to reach a conclusion upon a consideration and construction of tbe act itself which saves to tbe people of tbe county the privilege of local self-government. It may be that tbe Legislature has the power to control directly tbe action of the county authorities, and I have no disposition at present to controvert tbe proposition, but tbe right of tbe people of the county to manage *258tbeir own affairs should not be abridged, except under the pressure of a plain and positive legal requirement and when no alternative in the law is admissible.